DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to an apparatus for machining a workpiece with a laser beam coupled into a fluid jet.
Group II, claims 13-20, drawn to a method for aligning a laser beam for machining a workpiece.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, drawn to figures 1 and 6-8;
Species 2, drawn to figures 2 and 6-8;
Species 3, drawn to figures 3 and 6-8;
Species 4, drawn to figures 4 and 6-8;
Species 5, drawn to figures 5 and 6-8;
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II, and Species 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of laser apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Toyama (US 20170361399). Toyama teaches an apparatus (laser beam machine 100) for machining a workpiece with a laser beam coupled into a fluid jet, the apparatus (laser beam machine 100) comprising a laser unit (laser oscillator 14) for providing the laser beam,
a nozzle unit (nozzle head 34 and projection part 12 a) with an aperture (orifice 12 b) for producing the fluid jet,
an optical unit (second mirror 22 and first mirror 20) configured to provide the laser beam from the laser unit (laser oscillator 14) onto the nozzle unit (nozzle head 34 and projection part 12 a),
a control unit (operating panel 110) configured to control the optical unit (second mirror 22 and first mirror 20) and/or nozzle unit (nozzle head 34 and projection part 12 a) to change a point of incidence of the laser beam on the nozzle unit (nozzle head 34 and projection part 12 a) (See para.[0018] “the operating panel 110 is incorporated with a controller for controlling the laser beam machine 100 in accordance with the operator's input and a program contained in the controller.”),
a sensing unit (alignment adjusting camera 26) configured to sense laser light reflected from a surface of the nozzle unit and produce a sensing signal  based on the sensed reflected laser light (See para.[0032] “An image of the irradiated laser beam is captured by the alignment adjusting camera 26, and is displayed, along with the orifice 12 b, on the display 112 of the operating panel 110 as a laser spot”),
wherein the control unit (operating panel 110) is configured to evaluate the sensing signal and to determine a defined sensing pattern in the sensing signal indicative of the laser beam being fully and/or partially aligned with the aperture (See para.[0032] “The operator adjusts the alignment of the laser beam relative to the orifice 12 b of the optical head 10 by adjusting the orientations of the first and second mirrors 20 and 22 so as to align the images of the laser spot and the orifice 12 b with each other, which are displayed on the display 112.”).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761